37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
NATIONAL CHILD CARE, INC.; Edwin Ronwin, Appellants/Cross-Appellees,v.Robert A. HUTCHINSON;  Allen L. Donielson;  Arthur A.McGiverin; Stanley J. Thompson;  Robert C. Oberbillig;  DanM. Reed;  Janet K. Dickinson;  Robert P. Dickinson;  SusanH. Hill;  Davis, Hockenberg, Wine, Brown, Koehn & Shors,P.C.;  Sharon K. Malheiro;  Thomas E. Salsbery;  Patricia A.Shoff; The Legal Aid Society of Polk County,Appellees/Cross-Appellants.
Nos. 94-1059, 94-1062 & 94-1063.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 28, 1994.Filed:  Oct. 14, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
National Child Care, Inc.  (National Child) and Edward Ronwin appeal from the district court's1 dismissal of their civil rights suit against three people National Child unsuccessfully sued in state court, the lawyers who represented these parties, and three state court judges.  Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
We deny cross-appellants' request for attorney's fees on appeal, and we deny appellants' request to file a supplemental appendix.



1
 The HONORABLE R. E. LONGSTAFF, United States District Judge for the Southern District of Iowa